                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 FLORENCE DIVISION

HARVEY FERTILIZER AND GAS CO., §
          Plaintiff,           §
                               §
vs.                            §
                               §
STRICKLAND FARMS OF GREEN SEA, §                  Civil Action No.: 4:17-cv-02740-MGL
INC., TERRY WAYNE STRICKLAND, §
and CHARLENE ELLIOTT           §
STRICKLAND,                    §
            Defendants.        §
                               §

                 MEMORANDUM OPINION AND ORDER GRANTING
                 PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
                AND DENYING PLAINTIFF’S MOTION FOR SANCTIONS

I.     INTRODUCTION

       This is an action for breach of contract under North Carolina state law and for attorney fees

pursuant to N.C. Gen. Stat. § 6-21.2. The Court has jurisdiction over this matter under 28 U.S.C.

§ 1332.

       Pending before the Court are two motions by Plaintiff Harvey Fertilizer and Gas Company

(Harvey): 1) a motion for summary judgment, and 2) a motion for sanctions for failure to appear

at mediation.   Having carefully considered the motions, the responses, the record, and the

applicable law, it is the judgment of the Court Harvey’s motion for summary judgment will be

granted and its motion for sanctions will be denied.
II.    FACTUAL AND PROCEDURAL HISTORY

       On December 5, 2013, Defendants Strickland Farms of Green Sea, Inc. (Strickland Farms),

Terry Wayne Strickland (Mr. Strickland), and Charlene Elliott Strickland (Ms. Strickland)

(collectively, Defendants) entered into a Credit Application and Credit Agreement (Credit

Agreement) with Harvey for the purchase of certain agricultural goods. Complaint ¶14. Around

a year and a half later, with Defendants in default on the original Credit Agreement, Defendants

executed a Promissory Note on July 1, 2015, (Promissory Note) for the $377,247.93 owed plus

10% per annum interest on the principal balance due December 31, 2015. Promissory Note at 1.

       Concurrently, Defendants signed a Security Agreement with Harvey on July 1, 2015,

(Security Agreement), creating a security interest on certain property owned by Defendants related

to the Promissory Note. Security Agreement at 1. When Defendants failed to pay the amount

owed Harvey by the December 31, 2015, deadline, the parties executed a Modification Agreement

dated February 9, 2016, (Modification Agreement) continuing the terms of the Promissory Note,

but extending the maturity date to December 31, 2016. Modification Agreement. All three

agreements are governed by North Carolina law. Promissory Note at 3; Security Agreement at 4;

Modification Agreement at 3. Defendants failed to make payment by the December 31, 2016,

deadline.

       After Harvey filed its initial complaint, it filed its motion for summary judgment.

Defendants thereafter filed their response, and Harvey filed its reply.

       Harvey also filed a motion for sanctions, to which Defendants responded. The Court

subsequently issued an order staying the case pending resolution of the bankruptcy filings by

Defendants, which it lifted after Harvey informed it the bankruptcy court had dismissed

Defendants’ cases.



                                                 2
       The Court, having been briefed on the relevant issues, is prepared to adjudicate Harvey’s

two motions on the merits.



III.   STANDARD OF REVIEW

       A. Summary Judgment

       Rule 56(c) of the Federal Rules of Civil Procedure provides that summary judgment “shall

be rendered forthwith if the pleadings, depositions, answers to interrogatories and admissions on

file, together with affidavits, if any, show that there is no genuine issue as to any material fact and

that the moving party is entitled to a judgment as a matter of law.” The moving party bears this

initial burden of informing the Court of the basis for its motions, and identifying those portions of

the record “which it believes demonstrate the absence of a genuine issue of material fact.” Celotex

Corp. v. Catrett, 477 U.S. 317, 323 (1986). The Court reviews the record by drawing all inferences

most favorable to the party opposing the motion. Matsushita Elec. Indus. Co. v. Zenith Radio

Corp., 475 U.S. 574, 587 (1986).

       “Once the moving party carries its burden, the adverse party may not rest upon the mere

allegations or denials of the adverse party’s pleadings, but the adverse party’s response . . . must

set forth specific facts showing that there is a genuine issue for trial.” Fed. R. Civ. P. 56(e). The

adverse party must show more than “some metaphysical doubt as to the material facts.”

Matsushita, 475 U.S. at 586. If an adverse party completely fails to make an offer of proof

concerning an essential element of that party’s case on which that party will bear the burden of

proof, then all other facts are necessarily rendered immaterial and the moving party is entitled to

summary judgment. Celotex, 477 U.S. at 322–23. Hence, the granting of summary judgment

involves a three-tier analysis.



                                                  3
       First, the Court determines whether a genuine issue actually exists so as to necessitate a

trial. Fed. R. Civ. P. 56(e). An issue is genuine “if the evidence is such that a reasonable [trier of

fact] could return a verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 248 (1986). Second, the Court must ascertain whether that genuine issue pertains to material

facts. Fed. R. Civ. P. 56(e). The substantial law of the case identifies the material facts, that is,

those facts that potentially affect the outcome of the suit. Anderson, 477 U.S. at 248. Third,

assuming no genuine issue exists as to the material facts, the Court will decide whether the moving

party shall prevail solely as a matter of law. Fed. R. Civ. P. 56(e).

       Summary judgment is “properly regarded not as a disfavored procedural shortcut, but

rather as an integral part of the Federal Rules as a whole, which are designed to secure the just,

speedy and inexpensive determination of every action.” Celotex, 477 U.S. at 327. The primary

issue is whether the material facts present a substantive disagreement as to require a trial, or

whether the facts are sufficiently one-sided that one party should prevail as a matter of law.

Anderson, 477 U.S. at 251–52. The substantive law of the case identifies which facts are material.

Id. at 248. Only disputed facts potentially affecting the outcome of the suit under the substantive

law preclude the entry of summary judgment.

       B. Sanctions

       Under Local Civil Rule 16.09, “[i]f a person fails to attend a duly ordered mediation

conference without good cause, the court may impose upon the party or the party’s principal any

lawful sanctions, including, but not limited to, the payment of attorney’s fees, mediator’s fees, or

expenses incurred by persons attending the conference, and any other sanction authorized by Rule

37(b) of the Federal Rules of Civil Procedure.”




                                                  4
IV.     DISCUSSION AND ANALYSIS

        A. Whether the Court should grant Harvey’s motion for summary judgment

                1. Whether Harvey is entitled to summary judgment on its breach of contract
                   action

        It is undisputed Mr. and Ms. Strickland, individually as well as on behalf of Strickland

Farms, signed the Promissory Note. Mr. Strickland Dep. at 24:10-24; Ms. Strickland Dep. at 19:2-

6. It is likewise uncontested Mr. and Ms. Strickland, individually as well as on behalf of Strickland

Farms, signed the Modification Agreement. Mr. Strickland Dep. at 41:3-9; Ms. Strickland Dep.

at 22:21–23:7. These two documents serve as the framework of the contractual obligations

between the parties.

        Under the Modification Agreement, Defendants agreed they owed Harvey a “principal

amount of Three Hundred Seventy-Seven Thousand Two Hundred Forty-Seven and 93/100

Dollars,” with “[i]nterest continu[ing] to accrue” until payment of the amount in full. Modification

Agreement at 2-3. Harvey asserted, and Defendants do not seem to dispute, “Defendants have not

made any payment on their obligation to Harvey in any amount since signing the Modification.”

Pl. Br. at 5.

        Defendants raise two objections to the entry of summary judgment, both unavailing. First,

Defendants ask for additional discovery. Second, the Defendants assert, without providing any

evidence beyond conclusory statements offered by Mr. Strickland during his deposition, an issue

of material facts remains as to whether Defendants were properly credited with all the returns on

their account and more generally as to the amount owed by Defendants to Harvey.

        The Defendant’s argument requesting additional time to conduct discovery is

unconvincing. Motions for extension of time for discovery “will be granted only in unusual cases

and upon a showing that the parties have diligently pursued discovery during the originally

                                                 5
specified period.” Local Rule 6.01. The Court has already graciously extended the discovery

deadline from the original date of October 17, 2018, to November 19, 2018. Amended Scheduling

Order at 1.

       Defendants’ opposition to the motion for summary judgment, which they filed ten days

after the discovery deadline, was the first time they raised any concerns about the discovery

schedule to the Court. Defendants provide no justification for why they failed to complete

discovery on time, merely claiming additional discovery is needed. This fails to comport with the

requirements of Local Rule 6.01 and therefore the request for additional time to conduct discovery

will be denied.

       Further, Defendant’s argument there exists a genuine dispute of material fact is

unpersuasive. Although the summary judgment standard is favorable to the non-moving party,

“unsupported speculation is not sufficient to defeat a summary judgment motion.” Baber v.

Hospital Corp. of Am., 977 F.2d 872, 875 (4th Cir. 1992).

       The Fourth Circuit is clear there exists an “affirmative obligation [on] the trial judge to

prevent factually unsupported claims and defenses from proceeding to trial.” Felty v. Graves-

Humphreys Co., 818 F.2d 1126, 1128 (4th Cir. 1987) (internal quotations omitted).             And,

Conclusory statements purporting to create a material issue of fact are insufficient to defeat a

motion for summary judgment. See Goldberg v. B. Green & Co., 836 F.2d 845, 848 (4th Cir.

1988) (“Conclusory assertions that Green’s state of mind and motivation are in dispute are not

enough to withstand summary judgment.”).

       Defendants point to three statements made by Mr. Strickland during his deposition

purporting to establish a genuine issue of material fact: 1) “we returned some stuff, and I don’t

know if the account was credited with it or not” (Mr. Strickland Dep. at 44:5-7); 2) Mr. Strickland



                                                6
“would have to go through [his] checks and see what was paid for and what wasn’t” (Mr. Strickland

Dep. at 44:24-25); and 3) “It wasn’t in my intentions to pay no 377,000 because what we started

off to start with, I believe I owed him 100,000 or somewhere in that range, and I assume the rest

of that is interest. I don’t know.” (Mr. Strickland Dep. at 29:12-16). All three of these statements

are equivocal and conclusory and therefore fail to create a genuine issue of material fact. See

Goldberg, 836 F.2d at 848 (stating conclusory statements cannot defeat a motion for summary

judgment).

       Defendants provided no evidence as to the validity of any of these statements other than

their mere existence in the deposition transcript. Additionally, the qualifiers in the deposition

transcript—“I don’t know” and Mr. Strickland’s need to check his records to confirm—argue

against these statements affirmatively establishing a counter to Harvey’s recitation of the facts.

       Further, the final statement, concerning the amount owed, is directly contradicted by the

Modification Agreement—signed by Mr. Strickland—which explicitly states the $403,799.44

owed at the time of the modification was the sum of the principal balance ($369,578.60) and

accrued interest to date ($34,220.84). Modification Agreement at 2. None of the three statements

cited by Defendants create a genuine issue of material fact and therefore the analysis must turn to

the merits of the case.

       Under North Carolina law, which governs this contract, an individual who signs a contract,

absent a showing of fraud, “is held to have signed with full knowledge and assent as to what is

therein contained” and therefore bound by the terms. Williams v. Williams, 18 S.E.2d 364, 366

(N.C. 1942). There is no allegation of fraud on the contract, therefore Defendants are bound by

the terms of the Modification Agreement.




                                                 7
        The agreement is clear in its plain language; Defendants agreed to repay to Harvey

$403,799.44 plus accrued interest of ten percent per annum. Modification Agreement at 2-3.

Defendants neglected to make any argument to the contrary.                Defendants are therefore

contractually obligated to pay Harvey $403,799.44 plus interests calculated at a rate of ten percent

per annum from and after December 31, 2015 until the date of the Judgment and the statutory rate

thereafter until paid in full.

                2. Whether Harvey is entitled to summary judgment as to its claim it has a valid
                   right to possession of the collateral from the Security Agreement

        Under North Carolina law, after a contractual default, a secured party “may take possession

of the collateral” previously identified. N.C. Gen. Stat. § 25-9-609. To establish a claim under

§ 25-9-609, a party must show three elements: 1) “it held a valid, enforceable, perfected security

interest” in the collateral; 2) the property would be taken “subject to its security interest”; and 3)

the other party is in default of the contract. Paccar Fin. Corp. v. Harnett Transfer, Inc., 275 S.E.2d

243, 247 (N.C. App. 1981). Although Paccar discusses the elements in the context of N.C. Gen

Stat. § 25-9-503, this analysis is relevant to the case at hand as N.C. Gen. Stat. § 25-9-609 replaced

N.C. Gen. Stat. § 25-9-503 in July 2001. See Giles v. First Va. Credit. Servs., Inc., 560 S.E.2d

557, 562 (N.C. App. 2002) (explaining the change in statute numbering).

        Here, there is a properly executed Security Agreement, signed by both Mr. Strickland—

both in his individual capacity and as the representative for Strickland Farms—and Ms. Strickland,

which created a valid enforceable security interest for the Promissory Note in “all equipment

including farm equipment; all farm products, including crops, grown, growing, to be grown; all

inventory, including stored crops; and all contract rights, accounts, governmental program

payments, and general intangibles [(the property)].” Security Agreement at 2. The Modification

Agreement ratified the rights under the Security Agreement. Modification Agreement at 2. The

                                                  8
property would be taken “subject to [Harvey’s] security interest” because Defendants are clearly

in default of their contractual obligations, as established above. Defendants fail to make any

argument to the contrary. Therefore, the Court concludes Harvey has established a right, under

§ 25-9-609, to the property.

               3. Whether Harvey is entitled to summary judgment as to its argument it is entitled
                  to attorney fees under N.C. Gen. Stat § 6-21.2

       Under North Carolina law, a successful party in a contract dispute may collect attorney

fees from the other party, when such a provision is included in the “note conditional sale contract

or other evidence of indebtedness . . . if such [contract] be collected by or through an attorney at

law after maturity.” N.C. Gen. Stat. § 6-21.2. If a note does not specify a specific percentage, the

attorney fee provision “shall be construed to mean fifteen percent (15%) of the outstanding

balance.” N.C. Gen. Stat. § 6-21.2(2) (internal quotations omitted). The outstanding balance upon

which the calculation is to be made is “the principal and interest owing at the time [the] suit is

instituted to enforce any security agreement securing payment of the debt and/or the collect said

debt.” N.C. Gen. Stat. § 6-21.2(3).

       The Promissory Note states “[i]f Lender initiates any legal proceedings or incurs any legal

expense or attorneys fees in exercising any of its rights or remedies upon default . . . such expenses

and reasonable attorneys fees shall be added to the principal balance due.” Promissory Note at 2.

This language triggers North Carolina’s statute.

       Harvey filed this action with the Court on October 11, 2017.             At the time of the

Modification Agreement, Defendants owed Harvey $369,578.60 in outstanding principal balance,

subject to a ten percent per annum interest. Modification Agreement at 1-2; see also Promissory

Note 1 (stating interest will be calculated based upon the principal balance). This equates to

interest owed of $36,957.86 per year, or $101.25 per day.

                                                   9
       The Modification Agreement noted Defendants owed Harvey a total balance, including

interest, of $403,799.44, as of December 31, 2015. There are 650 days between December 31,

2015 and October 11, 2017. Accordingly, when Harvey filed this action, Defendants owed

$65,812.50 ($101.25x650) of interest, plus the $403,799.44 outstanding total balance from the

Modification Agreement, for a total of $469,611.94. Thus, inasmuch as the Promissory Note and

Modification Agreement failed to set forth a specific percentage, under the fifteen percent fee

contemplated by the North Carolina statute, Defendants owe fifteen percent of $469,611.94, or

$70,441.79, in attorney fees.



       B. Whether the Court should impose sanctions on Strickland Farms and Ms. Strickland
          for failing to attend the mediation

       Neither Ms. Strickland nor Mr. Strickland—in his capacity as the official representative of

Strickland Farms—attended the Court-ordered mediation scheduled for December 7, 2018. The

Courts analysis, as dictated by Local Rule 16.09, must look beyond just this fact. The absence by

both Mr. and Ms. Strickland must have been without good cause.

       The analysis for Strickland Farms is straightforward. In response to the motion for

sanctions, Strickland Farms has informed the Court Mr. Strickland was unable to attend the

mediation—as the representative for Strickland Farms—because he “had to seek medical care

[that] day.” Def. Br. at 2. Mr. Strickland was immune from sanctions for not attending in his

individual capacity because of a pending bankruptcy action. Harvey neglected to file any reply

countering this claim. It is the opinion of the Court medical care fits into the realm of good cause

and therefore sanctions under Local Rule 16.09 are unwarranted for Strickland Farms.

       The analysis for Ms. Strickland is not as evident. It is uncontested Ms. Strickland failed to

appear at the agreed upon date and time for mediation. Upon arrival, Defendants’ counsel

                                                10
informed Harvey none of the Defendants would be attending the mediation. Pl. Br. at 2. It is

likewise undisputed an hour after the scheduled start for the mediation, Ms. Strickland offered to

come to the prearranged location to allow the mediation to move forward. Id. The parties agreed,

however, Ms. Strickland should not come at that time and the mediation would not move forward.

       Although the Court is inclined to hold Ms. Strickland originally lacked good cause to miss

the scheduled mediation, it concludes once she offered to come to the mediation but Harvey

rejected her proposal, any bad faith was expunged. Because Harvey rejected the opportunity to

proceed with the scheduled mediation, albeit an hour or so late, it would be unfair to grant

sanctions.

       Accordingly, the Court will deny Harvey’s motion for sanctions as to both Strickland

Farms and Ms. Strickland.



VI.    CONCLUSION

       Wherefore, based on the foregoing discussion and analysis, it is the judgment of the Court

Defendants’ request for more time to conduct discovery is DENIED, Harvey’s motion for

summary judgment is GRANTED, and Harvey’s motion for sanctions is DENIED.

       Defendants are to pay the amount of $403,799.44 plus interest at a rate of ten percent per

annum from and after December 31, 2015 until the date of this judgment and thereafter at the

statutory rate until paid in full. Defendants are required to deliver to Harvey immediate possession

of all collateral identified in the Security Agreement. Any application of the value of the collateral

collected—sold or not—to the total amount of the Judgment shall be governed by North Carolina

law. Finally, Defendants shall pay to Harvey $70,441.79 in attorney fees.

       IT IS SO ORDERED.



                                                 11
Signed this 25th day of September 2019 in Columbia, South Carolina.

                                           s/Mary Geiger Lewis______________
                                           MARY GEIGER LEWIS
                                           UNITED STATES DISTRICT JUDGE




                                      12
